Title: From John Adams to Joseph Ward, 4 January 1811
From: Adams, John
To: Ward, Joseph



Dear Sir
Quincy January 4th. 1811

I am astonished! Looking in a Bundle of Letters, I found one from Col. Ward, unanswered, dated 18th. January 1810. A Letter from Such a Correspondent unanswered for a year was Such a proof of Inattention Negligence and bad Œconomy as convinced me that I was grown Old. A Merchant who Sends to Sea a trifling Adventure, and receives in return for it a rich Cargo, and knows that a repetition of the Enterprize, will produce an equal profit: if he Sleeps over his good fortune and forgets to pursue it, deserves to be a Bankrupt.
Duane’s threat to Coleman was not personal to him. It was intended and was so understood to hold up a rod of Retaliation over Hamilton and a Still higher Character.
Negro Slavery will now I hope be gradually abolished. Saint Domingo has convinced the English, that a Mutiplication of Negroes will Soon make all their Islands Scenes of Blood if not hords of Pirates. I wish I could be more charitable than to ascribe to this apprehension, rather than to Justice Humanity Reason or Liberty, the late Zeal of that Nation to interrupt the Affrican Commerce both of thier own People and ours.
Your answer to the Question “How are We to make the times better”? is a masterly delineation of the only System that I can conceive likely to Succeed. I wish We made more hast to adopt it.
I know not whether I Shall ever get through with my rude and crude Negotiations in Holland. The Printers have commonly three Months Copy beforehand: but they are so Slow in publishing it, that perhaps they find the Public weary of it or disgusted with it. I have no Anxiety to quicken them. It was one of those Periods in which my Conduct was unknown to most Men, misconcived by many, and misrepresented by more. I thought it therefore a Duty I owed to myself, to my Family, to my Country and her Posterity in all my naked Simplicity to appear before the Publick and let her impartial Voice approve or censure According to the Truth.
What wild work are our Banks making. They are a very heavy and a very unequal Tax upon the Community for the extravagant Profit of Individuals. The Madness of the many for the Interest of the Few. Will they not make an entire Change in our Form of Government?
If, as you fear, “our present Administration would not be competent to conduct a War to the best Purposes, where Shall We find and how Shall We obtain another that will do better? We must make the best of Such as We have and Such as We can procure. This is the best Maxim of Philosophy in Public and private Life.
I wish you as many Revolutions of the Seasons as you shall relish or wish.
John Adams.